DETAILED ACTION

The applicant amended claims 1-4, 7, 19, and 20 in the amendment received on 07-07-2022.

The claims 1-20 are pending.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. 

A.  Applicant's argument with respect to claims 1-20, are based on newly amended matter and are addressed in the rejection below.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Guttmann (US 20180336479 A1) in view of Vaishnavi et al. (US 20190335349 A1).

With respect to claim 1, Guttmann teaches by a cloud-based computing device: receiving data associated with a computing network of devices, (i.e., section 0081 teaches cloud computing and receiving data ).  Guttmann teaches generating a model to monitor a computing network that is remote from the cloud-based computing device, (i.e., section 0008 teaches generate models; figure 1b teaches that the apparatus are outside the could platform ).  Guttmann teaches communicating the model to a least one computing device of the computing network, (i.e., section 0176 teaches sending message to use model).  Guttmann teaches determining based at least in part on output from the model that computing network is executing below a model quality threshold, (i.e., section 0134 teaches if a model is below a threshold make modification until the model is above a threshold).  Guttmann teaches based at least in part on the computing network executing below the model quality threshold, recalibrating the model to produce an updated model, (i.e., section 0134 teaches update model if below a threshold).  Guttmann teaches communicating the updated model to the computing network, (i.e., section 0176 teaches sending message to use updated or second model).  Guttmann discloses the claimed subject matter as discussed above except network performance model.  However, Vaishnavi teaches network performance model, (i.e., section 0008 teaches slices that contain key performance indicators and interconnected network functions section 0009 teaches specific alarms can be set for determining sla violations.  Therefore the slice monitors using alarms to determine sla violations which acts like a model) in order to compensate for possible violations in the service-level agreement by reconfiguring the slice(abstract).  Therefore, based on Guttmann in view of Vaishnavi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Vaishnavi to the system of Guttmann in order to compensate for possible violations in the service-level agreement by reconfiguring the slice.

With respect to claim 2, Guttmann teaches wherein the network performance model is created based on a machine learning process, (i.e., section 0134 teaches machine learning).

With respect to claim 3, Guttmann teaches wherein, to create the network performance model, the machine learning process incorporates data received from the computing network and additional data received from at least one additional computing network, (i.e., section 0134 teaches using received data; section 0210 teaches using additional training examples).

With respect to claim 4, Guttmann teaches wherein the computing network executes the model with the data received from the computing network, (i.e., section 0134 teaches update model if below a threshold; see also 0115).  

With respect to claim 5, Guttmann teaches wherein the model quality threshold is based an analysis of the outputs of the model, (i.e., section 0284 teaches calculating thresholds).

With respect to claim 6, Guttmann teaches wherein the outputs of the model comprise one or more of issues with the computing network and insights into the computing network, (i.e., section 0006 teaches insights).

With respect to claim 7, Guttmann teaches wherein recalibrating the model comprises creating a new model, (i.e., section 0161 teaches generating a new model).

With respect to claim 8, Guttmann teaches wherein the on-premise computing system receives data associated with the devices of the computing network to execute the model on-premise, (i.e., section 0081 teaches receives data).

With respect to claim 9, Guttmann teaches wherein, to determine that the on-premise computing system executing below a model quality threshold, the cloud-based computing device: computes an updated model based on the updated data; and compares an output of the model operated by the on-premise computing system with an output of the updated model operated by the cloud-based computing device, wherein the output of the model operated by the on-premise computing system with an output of the updated model operated by the cloud-based computing device do not match, (i.e., section 0134 teaches update model if below a threshold and compare with original; see also 0115).

With respect to claim 10, Guttmann teaches wherein, to determine that the on-premise computing system is not producing outputs above a threshold quality, the cloud-based computing device compares the outputs to a standard, (i.e., section 0134 teaches update model if below a threshold and compare with original; see also 0115).

With respect to claim 11, Guttmann teaches further comprising determining that the model has converged before communicating the model to the on-premise computing system, (i.e., section 0271 teaches convergence).

With respect to claim 12, Guttmann teaches wherein the determination that the model has converged is based on an input received by the cloud-based computing device, (i.e., section 0271 teaches convergence).

With respect to claim 13, Guttmann teaches wherein the determination that the model has converged is based on objective criteria, (i.e., section 0271 teaches convergence and objective functions).

With respect to claim 14, Guttmann teaches wherein the determination that the model has converged is based on feedback received by the cloud-based computing device, (i.e., section 0271 teaches convergence, see also section 0272).

With respect to claim 15, Guttmann teaches further comprising instructing the on-premise computing system to stop providing outputs to a user based on the determination that the on-premise computing system is executing below a model quality threshold, (i.e., section 0263 and 0264 teaches determining and denying request).

With respect to claim 16, Guttmann teaches further comprising: determining that the on-premise computing system is producing issues and insights above a threshold quality; and periodically receiving data associated with the computing network of devices, (i.e., section 0134 teaches above threshold; section 0115 and 0118 teaches periodically).

With respect to claim 17, Guttmann teaches wherein the periodically received data is less than the data received in the first receiving step, (i.e., section 0115 and 0118 teaches periodically).).

With respect to claim 18, Guttmann teaches creating an updated model from the periodically received data; using the updated model to generate outputs; and comparing the outputs generated from the periodically received data with the outputs received from the on-premise computing system to determine that the on-premise computing system is executing below a model quality threshold, (i.e., section 0115 and 0118 teaches periodically; section 0134 teaches update model if below a threshold; see also 0115).

With respect to claim 19, the limitations of claim 19 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Guttmann (US 20180336479 A1) in view of Vaishnavi et al. (US 20190335349 A1) in view of Saeki (US 20190034183 A1).

With respect to claim 20, the limitations of claim 20 are similar to the limitations of claim 1.  Guttmann further teaches enable data transmission to a cloud computing system, (i.e., section 0051 teaches enabling transmission).  Guttmann and Vaishnavi discloses the claimed subject matter as discussed above except Disable the data transmission to the cloud computer system; Re-enable the data transmission to the cloud computing system.  However, Saeki teaches Disable the data transmission to the cloud computer system, (i.e., section 0004 teaches disabling communications while executing).  Saeki teaches Re-enable the data transmission to the cloud computing system, (i.e., section 0004 teaches re-enabling communications after executing) in order to update programing (abstract).   Therefore, based on Guttmann in view of Vaishnavi in view of Saeki, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Saeki to the system of Guttmann and Vaishnavi in order to update programing.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL MESA whose telephone number is (571)270-7211.  The examiner can normally be reached on M-F 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.M/
Joel Mesa
Examiner, Art Unit 2447                                                                                                                                                                                                        

/SURAJ M JOSHI/Primary Examiner, Art Unit 2447